Case 14-12801-JDW   Doc 50   Filed 07/24/19 Entered 07/24/19 11:12:22   Desc Main
                             Document     Page 1 of 3
Case 14-12801-JDW   Doc 50   Filed 07/24/19 Entered 07/24/19 11:12:22   Desc Main
                             Document     Page 2 of 3
Case 14-12801-JDW          Doc 50    Filed 07/24/19 Entered 07/24/19 11:12:22           Desc Main
                                     Document     Page 3 of 3


                           UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF MISSISSIPPI
                                  ABERDEEN DIVISION

 In Re:                                           Case No. 14-12801-JDW

 Chiquilla Kenyatta Lucas
                                                  Chapter 13
  aka Chiquilla K. Culp

 Debtor.                                          Judge Jason D. Woodard

                                  CERTIFICATE OF SERVICE

I certify that on July 24, 2019, a copy of the foregoing Response to Notice of Final Cure
Payment was filed electronically. Notice of this filing will be sent to the following party/parties
through the Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          Robert H. Lomenick, Jr., Debtor’s Counsel
          rlomenick@gmail.com

          Locke D. Barkley, Chapter 13 Trustee
          sbeasley@barkley13.com

          Office of the United States Trustee
          ustpregion05.ab.ecf@usdoj.gov

I further certify that on July 24, 2019, a copy of the foregoing Response to Notice of Final Cure
Payment was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          Chiquilla Kenyatta Lucas, Debtor
          611 French Rd.
          Byhalia, MS 38611

 Dated: July 24, 2019                             /s/ D. Anthony Sottile
                                                  D. Anthony Sottile
                                                  Sottile & Barile, LLC
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
